Citation Nr: 1756334	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  10-23 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran had active service from October 1977 to October 1983.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction over the Veteran's claims file currently resides with the New Orleans, Louisiana RO.

The Veteran testified before the undersigned Veterans Law Judge via videoconference in October 2011.  

In April 2014, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ).  

In July 2016, the Board issued a decision that, in pertinent part, granted service connection for right ear hearing loss, denied service connection for left ear hearing loss and remanded the issue of service connection for tinnitus to the AOJ for necessary development.  As the sufficient efforts were made to obtain the addendum audiological opinion, the Board finds the directives have been substantially complied with, and those matters are again before the Board.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  Tinnitus was not manifest during service or within one year of separation from service, nor is it otherwise related to service to include conceded acoustic trauma.

2.  Tinnitus is unrelated (caused or aggravated) to service connected disease or injury.



CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by active service, and an organic disease of the nervous system (tinnitus) may not be presumed to have been incurred therein.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  Tinnitus is not proximately due to, the result of, or aggravated by service connected disease or injury.  38 U.S.C. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

      I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

VA's duty to notify was satisfied by multiple letters sent during the appeal period.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and affording VA examination, with addenda opinions as to etiology of tinnitus in November 2016 and February 2017.  The RO obtained VA as well as Social Security Administration (SSA) disability claim-related records.  The Board finds that all remand directives were substantially completed and an additional remand is not required.  See Dyment v. West, 13 Vet. App. 141 (1999) (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required).

At the hearing, the undersigned VLJ clarified the issue of service connection on appeal, identified potential evidentiary deficits, and clarified the type of evidence that would support the appellant's claim.  The VLJ issued the aforementioned decision in 2016 remanding this matter in part based on the testimony.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103.

      II.  Law

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303 (a).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system (such as tinnitus), are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307 (a), 3.309(a). 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent cause.  38 C.F.R. § 3.303 (b).  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the nonservice-connected disease.  38 C.F.R. § 3.310 (b).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.

      III.  Facts and Analysis

The Board concedes that the Veteran has a current tinnitus.  The Board also concedes acoustic trauma was incurred in service in the form of military noise exposure, with and possibly without the use of hearing protection, including firearms, machine guns, missile launchers, naval guns, tanks, heavy artillery, combat explosions, aircraft engines, truck driver, electrical generators, and auto/tire repair.  Thus, the only issue before the Board is whether there is a relationship between either Veteran's tinnitus and either his period of acoustic trauma in active service or his service-connected right ear hearing loss disability.  

The Veteran's February 2008 statement indicates that, due to acoustic trauma in service, he began losing his hearing and developed an annoying ringing in his ears.  He reported that these conditions continued to the present.  Neither service treatment records nor any other medical records dated prior to the date of claim in 2007 indicate complaints or findings of tinnitus.  

The Veteran denied experiencing tinnitus at his March 2008 audiological examination.  He clarified at his hearing before the undersigned, however, that he did not understand what the term 'tinnitus' meant and he answered incorrectly when questioned by that examiner.  He stated that he believed his ringing in the ears is due to acoustic trauma in service.

A May 2014 VA audiological evaluation did not contain an opinion regarding the etiology of tinnitus.  Addenda were obtained in November 2016 and February 2017 to address the issue on a direct and secondary basis.  In November 2016, the VA examining audiologist opined as follows:

[The Veteran] denied tinnitus in 2008. In my opinion [the Veteran]'s complaint of tinnitus is not the result of military noise exposure. [The] onset must be beyond 2008 and subsequently must be at least 25 years post discharge and not the result of military noise exposure.  

In February 2017, the VA examining audiologist opined as follows:

[The Veteran] is claiming that his bilateral tinnitus is secondary to his service-connected RIGHT SIDED hearing loss. While hearing loss can cause tinnitus[, t]innitus cannot cause hearing loss. If [the Veteran]'s tinnitus was secondary to his service connected hearing loss, it would most likely be in his right ear only. Currently, [the Veteran] is claiming that his tinnitus is bilateral in nature. In my opinion [the Veteran] 's bilateral tinnitus complaint is not secondary to his service connected hearing loss in the RIGHT EAR ONLY. 

Thus, it is uncontroverted that tinnitus initially manifested many years following service.  The Board emphasizes the multi-year gap between discharge from active duty service (1983) and evidence of disability no earlier than the date of claim in 2007.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for disability can be considered as a factor in resolving claim).  Thus, although tinnitus is an enumerated chronic disease, it has not been shown to manifest within one year after separation from service, and the applicable presumption does not apply under 38 C.F.R. §§ 3.307, 3.309.  As the evidence establishes that the Veteran did not have characteristic manifestations of the disease process during service or within one year after separation, service connection under 38 C.F.R. § 3.303 (b) is not applicable.  

A veteran is competent to give evidence about what he or she has experienced or observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  Under certain circumstances, a layperson is also competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  While he notes acoustic trauma in service, the evidence does not support that tinnitus was present in service or for years following service.  His assertions identifying symptoms date from 2007, and thus do not persuade the Board that the condition was present until many years after service, particularly considering that no medical professional who has looked at this claim has supported the theory that the current condition is due to acoustic trauma or right ear hearing loss.  

Further, the medical opinion evidence preponderates against a relationship between the current tinnitus and in-service noise exposure.  There are no positive nexus opinions of record.

The 2016 VA opinion as to tinnitus on a direct basis is probative.  The examiner supported the conclusion with an adequate rationale.  The only evidence in support of the Veteran's claim, set forth not earlier than 2007, is his vague assertion that tinnitus is related to noise exposure service.  

Again, the Veteran is competent to report tinnitus in his claim.  However, the Board finds the VA examiner's opinion as to no onset in service and no relationship between present disease and service to be well supported and not inconsistent with the record.  It is more probative than the Veteran's assertions that tinnitus first noted in the record not prior to 2007 is due to noise exposure in service.  The Veteran's lay statements are respectfully considered but are outweighed by the VA examiner's opinion that is rendered by a neutral medical professional who considered the Veteran's lay statements, clinical results, and accepted noise exposure consistent with the Veteran's assertions. 

Next, the 2017 VA opinion is of more probative value than the lay statements and testimony in determining whether current tinnitus is proximately due to or aggravated by service-connected right ear hearing loss.  It is more probative because it is rendered by a neutral medical professional who considered the contentions, as well as the reported and documented history.  Thus, the medical evidence preponderates against the notion that tinnitus is proximately due to service-connected right ear hearing loss.  

Indeed, the medical evidence demonstrates (1) an absence of documented disability for many years following service as well as medical opinion evidence that preponderates against the claim and (2) no causal relationship between tinnitus and service-connected right ear hearing loss.  As this evidence is more credible than the lay assertions, it is of more probative value.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Veteran's lay theories are of significantly less probative weight when compared with the objective record, and the findings by the neutral VA examiner.  In weighing the evidence, the Board finds that the medical evidence of record, and the lack of competent support for the Veteran's theory, preponderates against the claim.  See Gilbert, supra.









						[CONTINUED ON NEXT PAGE]




Although it has been carefully considered in this case involving lost records, the benefit of the doubt rule is not for application because the evidence is not in relative equipoise.  The benefits sought on appeal are accordingly denied.  See 38 U.S.C.A. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for tinnitus is denied.




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


